Citation Nr: 0906348	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to death benefits as the Veteran's surviving 
spouse.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from June 
1991 until his death in December 2004.  The U.S. Army issued 
a Casualty Report concluding his death occurred in a non-
hostile vehicle accident while in support of the Operation 
Iraqi Freedom (OIF) campaign - that is, in the line of duty 
and not the result of willful misconduct.  The appellant 
claims she is his lawful surviving spouse.  She appealed to 
the Board of Veterans' Appeals (Board) from a January 2005 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania, denying her claim for Dependency and Indemnity 
Compensation (DIC) spousal benefits, on the premise that she 
had failed to establish her status as a rightful claimant.  
Jurisdiction over her claim was subsequently transferred to 
the RO in Chicago, Illinois, and that office forwarded the 
appeal to the Board.

As support for her claim, the appellant testified at a 
hearing at the RO in August 2008, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1995, 
in Illinois.

2.  The Veteran died in December 2004.  Although he may have 
initiated divorce proceedings in Illinois in 2000, at the 
time of his death he and the appellant were still married 
according to Illinois state law.  

3.  The appellant continuously cohabitated with the Veteran 
from the date of their marriage to the date of his death.

4.  There were two periods of temporary separation, initially 
from 1998 to 2000, and again from 2000 until the Veteran's 
death in December 2004, but he freely consented to both of 
those separations.  There is no evidence showing he was 
induced to consent to those periods of separation, by either 
misconduct of the spouse-appellant or by communication of the 
spouse-appellant of a definite intent to end their marriage.  


CONCLUSION OF LAW

The continuous cohabitation requirement has been met for 
establishing the appellant's eligibility for VA death 
benefits as the Veteran's surviving spouse.  38 U.S.C.A. §§ 
101(3), 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.1, 
3.5, 3.50, 3.53, 3.54, 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).



II.  Analysis-Entitlement to Death Benefits as the Veteran's 
Surviving Spouse

VA law provides for DIC to a Veteran's surviving spouse, 
child, or parent because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14) 
(West 2002); 38 C.F.R. § 3.5 (2008).  DIC may be paid to a 
surviving spouse of a Veteran who died on or after January 1, 
1957, and who was married to the Veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
Veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2008).  

The term "surviving spouse" means a person of the opposite 
sex (1) whose marriage to the Veteran was valid under the law 
of the place of residence at the time of the marriage or when 
the right to benefits accrued; (2) who was the spouse of a 
Veteran at the time of the Veteran's death; (3) who lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death; (4) and who, except as 
provided in 38 C.F.R. § 3.55 (2008), has not remarried or has 
not since the death of the Veteran (and after September 19, 
1962) lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. §§ 101(3), 103(c) (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50(a) and (b) (2008).  However, there 
are several exceptions to this rule - regarding remarriage - 
enumerated in 38 C.F.R. § 3.55.  



The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations that ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the Veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
Veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2008).

A recent opinion of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court), in Alpough v. 
Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), held that under 
38 C.F.R. § 3.53(b), the "continuous cohabitation" 
requirement is met if separation was "procured" by the 
Veteran without fault of the surviving spouse, and that a 
separation by mutual agreement, without an intent to desert, 
does not break the continuity of cohabitation.  

To elaborate, "[a] separation by mutual consent does 
constitute desertion under general family law principles if 
the "consent has been induced by the other spouse's 
misconduct or determination to end the marriage."  Thus, any 
time the mutuality of consent was the result of an intent to 
desert by the spouse (i.e., the spouse induced the separation 
by misconduct or by communicating a definite intent to end 
the marriage) there would be a separation by mutual consent 
but also an intent to desert.  Therefore, under § 3.53(b), 
the Veteran's spouse would not be exempted from the 
continuous cohabitation requirement.  In sum, a separation by 
mutual consent does not constitute desertion unless the 
separation resulted from misconduct or communication of a 
definite intent to end the marriage by the surviving 
spouse."  Alpough, 490 F.3d at 1357.  In short, "under a 
proper interpretation of the statute, 38 U.S.C. § 101, a 
spouse can qualify as a surviving spouse if a separation was 
procured by the Veteran even if there was no misconduct by 
the Veteran.  And under a proper interpretation of the 
regulation, 38 C.F.R. § 3.53(b), a separation by 
mutual agreement, without an intent to desert, does not break 
the continuity of cohabitation."  Alpough, 490 F.3d at 1358.  

Upon remand by the Federal Circuit for further proceedings, 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that in cases of marital separation by mutual consent, in 
which the Veteran's spouse did not induce the separation by 
communicating a definite intent to end the marriage, "the 
statutory continuous cohabitation requirement is excused in 
the absence of a formal divorce, regardless of how long it 
has been since there was contact or a meaningful relationship 
between the Veteran and the surviving spouse."  Alpough v. 
Peake, Slip Opinion, 2008 WL 372826, *2 (Vet.App.) (2008).  

Moreover, in applying the Federal Circuit's holding, the 
Court set out the following multi-step test:  
1) first, it must be determined whether the Veteran consented 
to the separation; 
2) second, if the Veteran did not consent to the separation, 
then it must be determined whether the Veteran committed 
misconduct that caused the separation; 
3) third, if the Veteran did consent to the separation, then 
it must be determined whether that consent was induced by :
        a) misconduct of the Veteran's spouse; or 
        b) a communication by the Veteran's spouse of a desire 
to end the marriage; and 
4) lastly, if it is determined that there was no such 
inducement as per (3)(a) and (b), and it can be thereby 
concluded that the Veteran freely consented to the 
separation, then the matter is ended, and the parties are 
deemed to have continuously cohabitated within the meaning of 
38 U.S.C. § 101(3), regardless of how long the parties 
remained separated or the fact that neither party intended to 
resume the marital relationship.  Alpough, 2008 WL 372826, at 
*3.  

In another decision, the Court has held that one claiming to 
be the spouse of a Veteran has the burden to come forward 
with a preponderance of evidence of a valid marriage under 
the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that the Board had inherent fact-finding ability.  
Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The appellant essentially claims that she should eligible for 
death benefits as the Veteran's surviving spouse because they 
had continuous cohabitation until the Veteran's death.  That 
is, the only reason they were separated, starting from 1998, 
was due to the Veteran's period of concurrent continuous 
active duty away from their home in Illinois, with 
assignments in Italy, Germany, Texas, and then Iraq.  In her 
August 2008 hearing testimony and other personal statements 
during the course of her appeal, she alleged the Veteran and 
herself were never legally separated or divorced between the 
time of their marriage until the time of his death.  There 
were marital difficulties starting at least in 1998, leading 
to mutual contemplation of divorce or separation by both the 
Veteran and appellant.  However, prior to pursuing any legal 
separation or filing for divorce, the Veteran had to leave 
that same year for overseas duty in Italy, and other overseas 
active duty assignments until the time of his death.  While 
the Veteran was on leave in 2000, they were living together, 
at which time he apparently filed for divorce.  In response, 
the appellant asserts she refused to divorce and considered 
herself his wife.  It appears a divorce was never finalized, 
but that the marital difficulties continued when the Veteran 
left again, later in 2000, for further overseas active duty, 
including service in OIF.  The Board accepts the statement of 
the surviving spouse as to the reasons for the potential 
separations, in the absence of contradictory information in 
the record.  38 C.F.R. § 3.53(b).

It is undisputed there was a lawful marriage in Illinois in 
June 1995.  The appellant lived in Illinois with their three 
children for nearly the entire period in question, from 1998 
until 2004, and remains in that state.  So, there are two 
periods at issue, which may be held to be marital separations 
due to the Veteran's and appellant's ongoing marital 
difficulties, albeit concurrent with his active duty 
overseas:  1) 1998 to 2000, and 2) later in 2000 until the 
Veteran's death in December 2004.  The Board discusses below 
whether these separations were "temporary" in nature, 
thereby not breaking the continuity of cohabitation, or 
rather, were more serious.  38 C.F.R. § 3.53(a).

In following the analysis developed by the Court in Alpough 
for interpreting the continuous cohabitation requirement, 
the Board must first focus upon whether the reasons for the 
separation showed an intent on the part of the surviving 
spouse to desert him.  Alpough, 2008 WL 372826, at *3.  The 
Board finds he freely consented to both periods of 
separation, from 1998 to 2000, as well as 2000 to 2004.  
Second, it must be determined whether the Veteran committed 
misconduct that caused the separation.  Id.  Here, there are 
no allegations that the Veteran committed any misconduct 
leading to the period of separation in 1998 to 2000.  
However, the appellant alleges the Veteran abandoned her and 
their children during 2000 to 2004, when he left again for 
overseas duty.  Her comments in that regard, though, are 
inconsistent, as her substantive appeal (VA Form 9) states 
the Veteran was providing an allotment to her and the 
children, and she testified that he was still financially 
supporting her until his death.  Further, even supposing he 
did abandon her in 2000, continuous cohabitation will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the Veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53(a).  

Third, if the Veteran did consent to the separation, then it 
must be determined whether that consent was induced by a) 
misconduct of the Veteran's spouse; or b) a communication by 
the Veteran's spouse of a desire to end the marriage.  
Alpough, 2008 WL 372826, at *3.  There are no allegations the 
appellant ever engaged in any misconduct, especially such 
that would have induced him to separate at any time.  

The Board focuses on the reason for the initial separation, 
1998 to 2000, for the purposes of assessing continuing 
cohabitation.  The appellant indicates that this separation 
was by mutual consent, albeit apparently due to marital 
conflict.  But, she also admits that legal separation and 
divorce were contemplated by the Veteran and herself.  
Importantly, though, there is no evidence that a divorce was 
communicated by the appellant as a reason for inducing their 
initial separation in 1998-rather, the separation itself was 
induced by the Veteran's active duty obligations.  Alpough, 
2008 WL 372826, at *3.  Any communication by the Veteran's 
spouse of a desire to end the marriage was merely 
coincidental with the Veteran's temporary departure for 
military service.  Id.  

There is also no indication for the second period of 
separation, from 2000 until his death in 2004, that she in 
any way hastened his departure or communicated any intent to 
terminate their marriage.  In fact, she testified that she 
refused to grant his request for divorce in 2000.  Id.

Since both periods of separation were freely consented to by 
the Veteran, this leads to the conclusion that these were 
merely temporary periods of separation, rather than breaks in 
cohabitation.  Consequently, the parties are deemed to have 
continuously cohabitated within the meaning of 38 U.S.C. § 
101(3), regardless of how long the parties remained separated 
or whether either party intended to resume the marital 
relationship.  Alpough, 2008 WL 372826, at *3.  

The Board finds there is no evidence of record that the 
appellant intended to desert the Veteran and, thus, procured 
their separations.  As noted above, they were still legally 
married at the time of his death in December 2004.  The Board 
also notes that the appellant has not remarried.  
Accordingly, the evidence establishes she is the Veteran's 
surviving spouse.  See 38 C.F.R. § 3.350.


ORDER

The appellant is granted status as the Veteran's surviving 
spouse.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


